Citation Nr: 0401419	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to an increased rating for the service-
connected hepatitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 18, 1979, to June 
25, 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1986 decision by the RO, which 
confirmed its prior denial of service connection for a 
psychiatric disorder and an October 1996 RO decision, which 
denied an increase in a 10 percent rating for the service-
connected hepatitis.  

Historically, it is noted that the Board declined to reopen 
the veteran's claim of service connection for a psychiatric 
disorder in a July 1988 decision.  However, in August 1995, 
the Board vacated that decision.  

In March 1996, the Board reconsidered the claim of service 
connection for a psychiatric disorder and remanded the case 
to the RO for additional development.  

In a June 1998 decision, the Board denied the veteran's 
claims of service connection for multiple other claimed 
disorders.  Also at that time, the Board remanded to the RO 
for additional development the issues of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disorder and of an 
increased rating for the service-connected hepatitis.  

In a July 2000 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of service connection for a psychiatric disorder.  The 
Board also remanded the reopened psychiatric disorder claim 
and the hepatitis claim to the RO for additional development.  

In a November 2000 decision, the RO assigned a 30 percent 
rating for the veteran's service-connected hepatitis, 
effective on June 10, 1999.  

In March 2001 and February 2003, the Board again remanded the 
psychiatric disorder and hepatitis claims to the RO for 
additional development.  

It is noted that the veteran has testified in three hearings:  
one at the RO before a hearing officer at the RO in April 
1996, another at the RO before the undersigned Veterans Law 
Judge in August 1997 (a travel board hearing), and a third at 
the RO before the undersigned sitting in Washington, D.C., in 
May 2003 (a videoconference hearing).  

(The Board notes further that this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part.  



REMAND

With regard to the veteran's claim for an increased rating 
for the service-connected hepatitis, the Board indicated in 
its February 2003 remand that VA had revised the criteria for 
evaluating digestive disabilities, to include hepatitis, 
effective on July 2, 2001.  See 66 Fed. Reg. 29,486 (2001).  

The Board had also noted in its prior remand that the veteran 
had not been apprised of these new regulations and that his 
service-connected disability had not been rated under the new 
criteria pertaining to hepatitis.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2003).  

As this still has yet to be accomplished, a remand is 
regrettable but nonetheless unavoidable.  

On remand, the RO must determine whether the old criteria or 
the revised criteria is more favorable to the veteran's claim 
and apply that which is more favorable, keeping in mind that 
the effective date based on application of the revised 
criteria may be no earlier than the effective date of the 
regulation change.  See VAOPGCPREC 3-2000 (2000).  

With regard to the veteran's claim of service connection for 
a psychiatric disorder, there is conflicting medical evidence 
with regard to the veteran's diagnosis.  

The private statements of October and November 1998 do not 
specify a diagnosis, instead referring to the veteran's 
"mental disorder."  Two VA examiners in June 1999 diagnosed 
schizophrenia (undifferentiated and paranoid).  

However, the veteran's treating VA psychiatrist (Dr. Grayce) 
in more recent outpatient records indicates a diagnosis of 
post-traumatic stress disorder (PTSD).  Dr. Grayce in June 
2002 and June 2003 expressly states that the veteran's 
diagnosis is that of PTSD.  

Moreover, not only is the veteran's current diagnosis in 
question but also the medical evidence is contradictory in 
terms of the onset of the psychiatric disorder.  

For example, the private statements in October and November 
1998 indicate that the veteran had a psychiatric disorder 
preexisting service and that such was aggravated therein.  

The June 1999 VA examiners offered a statement in September 
2000 that the veteran's preexisting psychiatric disorder was 
not permanently aggravated in service.  The veteran's Dr. 
Grayce has suggested that his preexisting PTSD symptoms were 
exacerbated in service.  

Also noted in a preliminary review of the record are VA 
medical records indicating that the veteran's service-
connected hepatitis aggravates his psychiatric disorder.  A 
January 1999 outpatient record indicates that the veteran's 
liver problems were exacerbating his underlying psychiatric 
condition.  

Moreover, Dr. Grayce indicated in June 2002 and June 2003 
that the veteran's PTSD symptoms were made more "prominent" 
and were exacerbated by his hepatitis.  The law provides that 
secondary service connection may be found when an established 
service- connected condition aggravates a non-service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Based on the foregoing, the Board finds that a VA examination 
is necessary in order to clarify the nature and likely 
etiology of the veteran's psychiatric disorder.  The Board is 
keenly aware of the lengthy period of time in which this as 
well as the hepatitis claim has been in appellate status; 
however, a remand is unfortunately required where, as here, 
the record does not definitively show the veteran's 
diagnosis.  

Also, if the veteran's diagnosis is definitively established 
as PTSD, the Board notes that the record must be sufficiently 
developed for such a disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  See 
38 C.F.R. § 3.304(f) (2003).  If PTSD is diagnosed, the RO 
must ensure that the record is developed in regard to the 
veteran's stressors.  

Additionally, the RO should obtain any recent medical 
treatment records regarding the veteran's psychiatric 
disorder and hepatitis.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In that regard, it is noted that the veteran's most recent 
outpatient treatment record in the file concerns the 
veteran's psychiatric disorder and is dated in June 2002 from 
VA.   

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), essentially 
enhances the VA's obligation to notify him about his claims 
(i.e., what information or evidence is required to grant his 
claims) and to assist him to obtain evidence for his claims.  

In reviewing the record and notwithstanding the March 2001 
letter sent by the RO, the Board notes that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, 
specifically with regard to his claim of service connection 
for hepatitis.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond thereto.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
for an increased rating for the service-
connected hepatitis.  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA) where the veteran has 
received treatment for a psychiatric 
disorder and hepatitis since at least 
June 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.  

3.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to ascertain the current 
nature and etiology of the claimed 
psychiatric disorder.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  In particular, the examiner 
should take note of the private records 
dated in October and November 1998; the VA 
examination reports of June 1999 with 
addenda dated in October 1999, December 
1999 and September 2000; the VA outpatient 
records dated in January 1999, July 2000 
and June 2002; and the statement of Dr. 
Grayce of June 2003.  All necessary 
studies should be performed, to include 
psychological testing if warranted.  

The examiner should specifically include 
or exclude a diagnosis of PTSD.  The 
examiner should furnish an opinion as to 
(a) whether it was at least as likely as 
not that a currently diagnosed psychiatric 
disability to include PTSD is 
etiologically related to the veteran's 
period of service, or if not (b) whether a 
preexisting psychiatric disorder underwent 
an increase in severity beyond the natural 
progression of the disease during military 
service.  Further, the examiner should 
furnish an opinion as to the medical 
probability that the currently 
demonstrated psychiatric disability was 
either (1) caused by the service-connected 
hepatitis, or (2) aggravated by the 
service-connected hepatitis, i.e., an 
increase in severity or an exacerbation of 
symptoms and, if so, to what extent.  

If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of DSM-IV.  
A complete rationale for any opinion 
expressed must be provided.  

4.  If PTSD is diagnosed on VA 
examination, and if the specified 
stressors upon which the diagnosis is 
based involve the veteran's military 
service, the RO should attempt to verify 
the claimed service stressors, including 
through contact with the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), if necessary.  In any 
attempt for verification of the veteran's 
alleged stressors, the RO should prepare a 
summary of the alleged stressors (which 
should include dates, place, and a 
detailed description of the alleged 
incidents) and forward the summary (along 
with copies of his service personnel 
records and any other relevant evidence) 
to the appropriate office.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for an innocently 
acquired psychiatric disorder and an 
increased rating for the service-
connected hepatitis.  In so doing, the RO 
must consider both old and revised 
regulations pertaining to evaluating 
hepatitis.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (effective prior to 
and since July 2, 2001).  Moreover, in so 
doing, a determination should be made as 
to whether service connection for a 
psychiatric disorder (as due to service-
connected hepatitis) on the basis of 
aggravation within the meaning of Allen 
v. Brown, 7 Vet. App. 439 (1993) is 
warranted.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


